Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to claims filed on April 26th, 2021. Claims 1-2, 11, and 19-20 is/are amended and claim(s) 3, 10, and 18 is/are canceled. Claims 1-2, 4-9, 11-17, and 19-20 are therefore pending and currently under consideration for patentability.

Claim Rejections - 35 USC §101 
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4-9, 11-17, and 19-20 under 35 U.S.C. 101 been fully considered and patent eligible.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving a bid request for a dynamic content placement opportunity, determining and computing quantile value corresponding to pretrained model to communicate final bid for a content provider to provide content to user (i.e. “Certain Methods of Organizing Human Activity”) (i.e. “PEG” Revised Step 2A Prong One=Yes).
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “determining a quantile value, corresponding to a selected percentile of historical clearing price data, based on an identified bid generation computer system to the content placement system, wherein communicating the final bid to the content placement system causes a primary content provider to provide a user device with access to dynamic online content having content associated with the secondary content provider and associated with the primary content provider, and wherein the receiving, determining, selecting predicting, computing, and causing the final bid to be communicated are performed in less than about 50 milliseconds”, integrate the exception into a practical application in accordance with and in light of [0078-0079] of Applicant’s specification. 
More specifically, the Examiner notes that as per [0098-0100], it is stated that “The above techniques for bidding with an optimized final bid have multiple advantages. For example, the final bid can be determined more quickly and with higher computational efficiency than using prior techniques. Real-time bidding requires a bid to be placed in milliseconds. Determining the final bid should be done in approximately three to five milliseconds. By selecting from a plurality of pretrained models as described herein, the amount of computation and time is reduced, as compared to using techniques of prior systems …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-2, 4-9, 11-17, and 19-20 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-2, 4-9, 11-17, and 19-20 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-2, 4-9, 11-17, and 19-20 is/are withdrawn (Refer to Applicant’s Remarks dated 04/26/2021, page(s) 9-10).

Allowable Subject Matter
Claims 1-2, 4-9, 11-17, and 19-20 are allowed. The closest prior art of record is U.S Pub. 20120041816 (“Buchalter”) in view of U.S Pub. 20140229273 (“Garcia”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation of an apparatus for determining and selecting a quantile value (i.e. a hyperparameter of the pretrained model used to control bidding aggressiveness) corresponding to a selected percentile of historical clearing price data, based on an identified pace of a campaign and communicating the final bid in less than about 50 milliseconds to provide a user device with access to dynamic online content having content associated with the secondary content provider and associated with the primary content provider thereto.
Furthermore, as it relates to the current independent claims 1, 11, and 18, the Examiner notes the previously applied prior art reference of US Pub. 20120041816 (“Buchalter”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Buchalter simply does not disclose and/or teach the specific limitation to determining and selecting a quantile value (i.e. a hyperparameter of the pretrained model used to control bidding aggressiveness) corresponding to a selected percentile of historical clearing price data, based on an identified pace of a campaign 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Buchalter reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682